{¶ 22} My review of the transcript indicates the victim never testified that she believed Klickner would cause her serious physical harm. In fact, her only testimony about her own mental state after hearing Klickner's threat was the answer "yes" in response to the State's leading question of whether she was "afraid." At no time did the victim indicate she was afraid she would receive serious physicalharm. She simply said "yes" when asked if she was afraid. In my view, taking this evidence in a light most favorable to the State, no reasonable juror could infer that the victim believed Klickner would cause her serious physical harm.
 {¶ 23} While Klickner undoubtedly was guilty of menacing, there was no basis to find her guilty of the enhanced version of the offense. *Page 9 
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED, and Appellant shall pay the costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Adams County Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 for the Rules of Appellate Procedure. Exceptions.
Harsha, J.: Dissents with Dissenting Opinion. McFarland, J.: Concurs in Judgment and Opinion. *Page 1